DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 2, Fig. 13B in the reply filed on 04/29/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 12-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US Pub. 20110317485), hereafter Liaw485, in view of Anderson et al. (US Pub. 20120146146), Gan et al. (US Pub. 20160276224) and Chou (US Pat. 9590072)
Regarding claim 1, Liaw485 discloses in Fig. 11, paragraph [0058]-[0061] and [0064] a static random access memory (SRAM) cell comprising: 
a substrate having a first p-well [122 right] and an n-well [120] bordering the first p-well [122 right]; 
a first semiconductor fin extending within the first p-well [122 right]; 

a second semiconductor fin extending within the n-well [120]; and 
a second gate structure extending across the second semiconductor fin and forming a first write-port pull-up transistor [PU-2] with the second semiconductor fin.
Liaw485 fails to disclose
 wherein a channel region of the first write-port pull-down transistor has a higher doping concentration than a channel region of the first write-port pull-up transistor.
Anderson et al. discloses in paragraph [0005], [0006] that “in a static random access memory (SRAM) cell within an SRAM array, the pull-down FETs require a lower threshold voltage than the pull-up and pass-gate FETs.”
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [110] has a higher doping concentration than a channel region of a second transistor [130 or 150] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [110] has a higher doping concentration [doping concentration of compensated threshold voltage implantation P2] than a channel region of a second transistor [130, 150, 170 and 190] to achieve lower threshold voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Anderson et al., Gan et al. and Chou into the method of Liaw485 to include wherein a channel region of the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 2, Liaw485 further discloses in Fig. 11
a third semiconductor fin extending within the first p-well [122 right] and forming a read- port pull-down transistor [RPD-1] with the first gate structure.

Regarding claim 6, Liaw485 discloses in Fig. 11
a third gate structure extending across the first semiconductor fin and forming a write-port pass-gate transistor [PG-1] with the first semiconductor fin.
Liaw485 fails to disclose 
wherein a channel region of the write-port pass-gate transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor.
However, Liaw485 discloses in paragraph [0021] the write-port pass-gate transistor [PG-1] has a higher threshold voltage than the first write-port pull-down transistor [PD-1].

wherein a channel region of a first transistor [130 or 150] has a lower doping concentration than a channel region of a second transistor [110] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [130, 150, 170 and 190] has a lower doping concentration [doping concentration of compensated threshold voltage implantation P2] than a channel region of a second transistor [110] to achieve higher threshold voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Gan et al. and Chou into the method of Liaw485 to include wherein a channel region of the write-port pass-gate transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor. The ordinary artisan would have been motivated to modify Liaw485 in the above manner for the purpose of providing suitable method for forming the write-port pass-gate transistor having a higher threshold voltage than the first write-port pull-down transistor [paragraph [0018], [0024] of Gan et al., column 6 of Chou]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 7, Liaw485 further discloses in Fig. 11


Regarding claim 8, Liaw485 discloses in Fig. 11
 a third semiconductor fin extending within the n-well [120], wherein the first gate structure extends across the third semiconductor fin and forms a second write-port pull-up transistor [PU-1] with the third semiconductor fin.
Liaw485 fails to disclose
a channel region of the second write-port pull-up transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor.
Anderson et al. discloses in paragraph [0005], [0006] that “in a static random access memory (SRAM) cell within an SRAM array, the pull-down FETs require a lower threshold voltage than the pull-up and pass-gate FETs.”
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [130 or 150] has a lower doping concentration than a channel region of a second transistor [110] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [130, 150, 170 and 190] has a lower doping concentration [doping concentration of compensated threshold voltage implantation P2] than a channel region of a second transistor [110] to achieve higher threshold voltage.


Regarding claim 12, Liaw485 discloses in Fig. 11  
wherein the first gate structure [gate of PD-1] is misaligned with the second gate structure [gate of PU-2].

Regarding claim 13, Liaw485 discloses in Fig. 11, paragraph [0058]-[0061] and [0064] a static random access memory (SRAM) cell comprising: 
a substrate having a first p-well [122 right] and an n-well [120] adjacent the first p-well [122 right]; 
a first semiconductor fin over the first p-well [122 right]; 
a second semiconductor fin over the n-well [120];

Liaw485 fails to disclose
 wherein a channel region of the first write-port pull-down transistor has a higher doping concentration than a channel region of the first write-port pull-up transistor.
Anderson et al. discloses in paragraph [0005], [0006] that “in a static random access memory (SRAM) cell within an SRAM array, the pull-down FETs require a lower threshold voltage than the pull-up and pass-gate FETs.”
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [110] has a higher doping concentration than a channel region of a second transistor [130 or 150] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [110] has a higher doping concentration [doping concentration of compensated threshold voltage implantation P2] than a channel region of a second transistor [130, 150, 170 and 190] to achieve lower threshold voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Anderson et al., Gan et al. and Chou into the method of Liaw485 to include wherein a channel region of the first write-port pull-down transistor has a higher doping concentration than a channel region of the first write-port pull-up transistor. The ordinary artisan would have been KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 16, Liaw485 discloses in Fig. 11 
a second gate structure extending across a write-port pass-gate transistor [PG-1] with the first semiconductor fin.
Liaw485 fails to disclose
wherein a channel region of the write-port pass-gate transistor has a lower doping concentration than the channel region of the first write-port pull- down transistor.
However, Liaw485 discloses in paragraph [0021] the write-port pass-gate transistor [PG-1] has a higher threshold voltage than the first write-port pull-down transistor [PD-1].
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [130 or 150] has a lower doping concentration than a channel region of a second transistor [110] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Gan et al. and Chou into the method of Liaw485 to include wherein a channel region of the write-port pass-gate transistor has a lower doping concentration than the channel region of the first write-port pull- down transistor. The ordinary artisan would have been motivated to modify Liaw485 in the above manner for the purpose of providing suitable method for forming the write-port pass-gate transistor having a higher threshold voltage than the first write-port pull-down transistor [paragraph [0018], [0024] of Gan et al., column 6 of Chou]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 18, Liaw485 discloses in Fig. 11 
a write-port pass-gate transistor [PG-2] over a second p-well [122 left] spaced from the first p-well [122 right] by the n-well [120].
Liaw485 fails to disclose
wherein a channel region of the write-port pass-gate transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor.
However, Liaw485 discloses in paragraph [0021] 

Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [130 or 150] has a lower doping concentration than a channel region of a second transistor [110] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [130, 150, 170 and 190] has a lower doping concentration [doping concentration of compensated threshold voltage implantation P2] than a channel region of a second transistor [110] to achieve higher threshold voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Gan et al. and Chou into the method of Liaw485 to include wherein a channel region of the write-port pass-gate transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor. The ordinary artisan would have been motivated to modify Liaw485 in the above manner for the purpose of providing suitable method for forming the write-port pass-gate transistor having a higher threshold voltage than the first write-port pull-down transistor [paragraph [0018], [0024] of Gan et al., column 6 of Chou]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 3-5, 9-11, 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US Pub. 20110317485), hereafter Liaw485, in view of Anderson et al. (US Pub. 20120146146), Gan et al. (US Pub. 20160276224) and Chou (US Pat. 9590072) as applied to claims 1, 2 and 13 above and further in view of Liaw (US Pub. 20130121087), hereafter Liaw087.
Regarding claims 3 and 4, Liaw485 discloses in Fig. 11,
a third gate structure [238] extending across the third semiconductor fin and forming a read-port pass-gate transistor [RPG-1] with the third semiconductor fin.
Liaw485 fails to disclose
wherein a channel region of the read-port pull- down transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor.
Liaw087 discloses in Fig. 3A, paragraph [0016] 
the read-port pull- down transistor [140] has a lower threshold voltage than the first write-port pull-down transistor [124].
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [130 or 150] has a lower doping concentration than a channel region of a second transistor [110] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [130 and 170] has a lower doping concentration than a channel region of a second transistor [190] to achieve lower threshold voltage.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 5, Liaw485 discloses in Fig. 12 
wherein the third gate structure [gate of RPG-1] is substantially aligned with the second gate structure [gate of PU-2 ].

Regarding claim 9, Liaw485 discloses in Fig. 11
a third semiconductor fin extending within a second p-well [122 left] spaced from the first p-well [122 right] by the n-well [120], wherein the second gate structure extends across the third semiconductor fin and forms a second write-port pull-down transistor [PD-2] with the third semiconductor fin.

a channel region of the second write-port pull-down transistor has a lower doping concentration than the channel region of the first write-port pull- down transistor.
Liaw087 discloses in Fig. 3A, and paragraph [0016] the second write-port pull-down transistor [118] has a lower threshold voltage than the first write-port pull- down transistor [124].
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [130 or 150] has a  lower doping concentration than a channel region of a second transistor [110] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [130 and 170] has a lower doping concentration than a channel region of a second transistor [190] to achieve lower threshold voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liaw087, Gan et al. and Chou into the method of Liaw485 to include a channel region of the second write-port pull-down transistor has a lower doping concentration than the channel region of the first write-port pull- down transistor. The ordinary artisan would have been motivated to modify Liaw485 in the above manner for the purpose of providing suitable threshold voltage of the second write-port pull-down transistor with respect to the first write-port pull-down transistor to optimize operating speeds as well as lower leakage and providing a method for forming a transistor having higher threshold voltage than another KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 10, Liaw485 discloses in Fig. 11
 a third gate structure extending across the third semiconductor fin and forming a write-port pass-gate transistor [PG-2] with the third semiconductor fin.
Liaw485 fails to disclose
wherein a channel region of the write-port pass-gate transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor.
However, Liaw485 discloses in paragraph [0021] the write-port pass-gate transistor [PG-1] has a higher threshold voltage than the first write-port pull-down transistor [PD-1].
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [130 or 150] has a lower doping concentration than a channel region of a second transistor [110] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [130, 150, 170 and 190] has a lower doping concentration [doping concentration of compensated threshold voltage implantation P2] than a channel region of a second transistor [110] to achieve higher threshold voltage.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 11, Liaw485 further discloses in Fig. 11 
wherein the third gate structure [gate of PG-2] is substantially aligned with the first gate structure [gate of PD-1].

Regarding claim 14, Liaw485 discloses in Fig. 11 
a third semiconductor fin spaced from the second semiconductor fin in part by the first semiconductor fin, 
wherein the first gate structure extends across the third semiconductor fin and forms a read-port pull-down transistor [RPD-1] with third semiconductor fin, 
Liaw485 fails to disclose

Liaw087 discloses in Fig. 3A and paragraph [0016] 
the read-port pull-down transistor [140] has a lower threshold voltage than the first write-port pull-down transistor [124].
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [130 or 150] has a lower doping concentration than a channel region of a second transistor [110] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [130 and 170] has a lower doping concentration than a channel region of a second transistor [190] to achieve lower threshold voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liaw087, Gan et al. and Chou into the method of Liaw485 to include wherein a channel region of the read-port pull- down transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor. The ordinary artisan would have been motivated to modify Liaw485 in the above manner for the purpose of providing suitable threshold voltage of read-port pull-down transistor with respect to write-port pull-down transistor to achieve higher drive current for improved read speed and providing a method for forming write-port transistor having higher threshold voltage than read-port transistor [paragraph [0016] of Liaw087, paragraph [0018], [0024] of Gan et al., column 6 of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 15, Liaw485 discloses in Fig. 11
a second gate structure extending across the third semiconductor fin and forming a read-port pass-gate transistor [RPG-1] with the third semiconductor fin.
Liaw485 fails to dislose
wherein a channel region of the read-port pass-gate transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor.
Liaw087 discloses in Fig. 3A, paragraph [0016] 
the read-port pass-gate transistor [130] has a lower threshold voltage than the first write-port pull-down transistor [124].
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [130 or 150] has a lower doping concentration than a channel region of a second transistor [110] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [130 and 170] has a lower doping concentration than a channel region of a second transistor [190] to achieve lower threshold voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liaw087, Gan et al. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 17, Liaw485 discloses in Fig. 11
a second write-port pull-down transistor [PD-2] over a second p-well [122 left] spaced from the first p-well [122 right] by the n-well [120].
Liaw485 fails to disclose
wherein a channel region of the second write-port pull-down transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor.
Liaw087 discloses in Fig. 3A, paragraph [0016] 
the second write-port pull-down transistor [118] has a lower threshold voltage than the first write-port pull-down transistor [124].
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]

Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [130 and 170] has a lower doping concentration than a channel region of a second transistor [190] to achieve lower threshold voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liaw087, Gan et al. and Chou into the method of Liaw485 to include wherein a channel region of the second write-port pull-down transistor has a lower doping concentration than the channel region of the first write-port pull-down transistor. The ordinary artisan would have been motivated to modify Liaw485 in the above manner for the purpose of providing suitable threshold voltage of the second write-port pull-down transistor with respect to the first write-port pull-down transistor to achieve higher drive current for improved read speed and providing a method for forming write-port transistor having higher threshold voltage than read-port transistor [paragraph [0016] of Liaw087, paragraph [0018], [0024] of Gan et al., column 6 of Chou]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US Pub. 20110317485), hereafter Liaw485. 
Regarding claim 19, Liaw485 discloses in Fig. 11, paragraph [0040], [0058]-[0061] a static random access memory (SRAM) cell comprising: 
first and second semiconductor fins extending along a first direction over a p- well [122 right]; and 
a first gate structure extending along a second direction perpendicular to the first direction, the first gate structure forming a write-port pull-down transistor [PD-1] with the first semiconductor fin and a read-port pull-down transistor [RPD-1] with the second semiconductor fin.
Liaw485 fails to explicitly disclose
wherein the first gate structure has a continuous work function metal spanning at least the write-port pull-down transistor and the read-port pull-down transistor, and the work function metal has a thickness in the write-port pull-down transistor substantially the same as in the read-port pull-down transistor.
However, Liaw discloses in Fig. 11 that a continuous first gate structure spanning at least the write-port pull-down transistor [PD-1] and the read-port pull-down transistor [RPD-1]. Liaw further discloses in paragraph [0040] that gate structure comprises work function metal. Thus, it is obvious to one skill in the art that, when a continuous gate structure having work function metal is used in Fig. 11, the first gate structure will have a continuous work function metal spanning at least the write-port pull-down transistor and the read-port pull-down transistor, and the work function metal has a thickness in .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US Pub. 20110317485), hereafter Liaw485, in view of Liaw (US Pub. 20130121087), hereafter Liaw087, Gan et al. (US Pub. 20160276224) and Chou (US Pat. 9590072).
Regarding claim 20, Liaw485 fails to disclose
wherein the write-port pull-down transistor having a channel doping concentration higher than a channel doping concentration of the read-port pull-down transistor.
Liaw087 discloses in Fig. 3A, paragraph [0016] 
the write-port pull-down transistor [124] has a higher threshold voltage than the read-port pull-down transistor [140].
Gan et al. discloses in Fig. 5, paragraph [0018], [0024]-[0031]
wherein a channel region of a first transistor [110] has a higher doping concentration than a channel region of a second transistor [130 or 150] to achieve different threshold voltages.
Chou discloses in Fig. 2-Fig. 5, column 6
wherein a channel region of a first transistor [190] has a higher doping concentration than a channel region of a second transistor [130 and 170] to achieve higher threshold voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liaw087, Gan et al. and Chou into the method of Liaw485 to include wherein the write-port pull-down KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822